Citation Nr: 0630694	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  06-18 814	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals (Board) decision of April 13, 
2006, which denied an initial disability rating in excess of 
10 percent for residuals of an injury to the mid and lower 
back with traumatic arthritis and chronic back pain.

2.  Whether there was CUE in the Board decision of April 13, 
2006, which denied an initial disability rating in excess of 
10 percent for traumatic arthritis of the right knee.

3.  Whether there was CUE in the Board decision of April 13, 
2006, which denied an initial disability rating in excess of 
10 percent for traumatic arthritis of the left knee. 


REPRESENTATION

Moving party represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to May 1979 
with additional duty in the Air Force Reserves from May 1979 
to November 1982.  

This matter comes before the Board from a motion by the 
veteran alleging CUE in a Board decision dated on April 13, 
2006, which denied initial ratings in excess of 10 percent 
for service-connected disabilities involving his mid and 
lower back, his right knee, and his left knee. 


FINDINGS OF FACT

1.  A Board decision dated on April 13, 2006, denied 
disability ratings in excess of 10 percent for the veteran's 
service-connected residuals of an injury to the mid and lower 
back with traumatic arthritis and chronic back pain, 
traumatic arthritis of the right knee, and traumatic 
arthritis of the left knee.

2.  The record does not suggest that any of the correct 
pertinent facts, as they were known at that time, were not 
before the Board at the time of the April 2006 decision.

3.  The April 2006 Board decision did not involve improper 
application of statutory and regulatory provisions extant at 
the time of the decision.

4.  The veteran has not otherwise demonstrated an error in 
the April 2006 Board decision that, had it not been made, 
would have manifestly changed the outcome of the decision at 
the time it was made.


CONCLUSIONS OF LAW

1.  The April 2006 Board decision, which denied an initial 
disability rating in excess of 10 percent for residuals of an 
injury to the mid and lower back with traumatic arthritis and 
chronic back pain, does not contain CUE.  38 U.S.C.A. §§ 
5109A, 7111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.1400-
20.1404 (2006).

2.  The April 2006 Board decision, which denied an initial 
disability rating in excess of 10 percent for traumatic 
arthritis of the right knee, does not contain CUE.  38 
U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.1400-20.1404 (2006).

3.  The April 2006 Board decision, which denied an initial 
disability rating in excess of 10 percent for traumatic 
arthritis of the left knee, does not contain CUE.  38 
U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.1400-20.1404 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2003 rating decision, the RO granted service 
connection for (1) residuals of an injury to the mid and 
lower back with traumatic arthritis and chronic back pain, 
(2) traumatic arthritis of the right knee, and (3) traumatic 
arthritis of the left knee.  The RO assigned a 10 percent 
rating for each disability, with an effective date of 
December 1982 for his back disability and June 1994 for each 
knee disability.  

The veteran appealed that decision with respect to each of 
the initial 10 percent ratings.  In an April 2006 decision, 
the Board denied each of the veteran's claims and continued 
the 10 percent ratings.  In May 2006, the veteran filed a 
motion challenging the April 2006 Board decision on the basis 
of CUE.  The veteran claims that the Board committed CUE by 
not assigning higher disability ratings for his back and knee 
disabilities.  

I.  Legal Criteria for CUE

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West Supp. 2005); 38 C.F.R. § 20.1104 (2005).  
However, the law provides that a final Board decision may be 
revised or reversed on the grounds of CUE.  38 U.S.C.A.             
§§ 5109A(a), 7111(a).  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R.            § 
20.1403(b)(1).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

Clear and unmistakable error is defined in 38 C.F.R. § 
20.1403, and provides as follows:

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.

(1) General.  Review for clear and unmistakable 
error in a prior Board decision must be based on 
the record and the law that existed when that 
decision was made.

(2)  Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error. -

(1)  Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.
(2)  Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.
(3)  Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) concerning CUE in an RO decision 
provide a further framework for determining whether CUE 
exists in a Board decision.  The Court has held that 
assignment of a disability rating can be grounds for CUE if 
it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991).  
The Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  A finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

II.  Residuals of an Injury to the Mid 
and Lower Back with Traumatic Arthritis 
and Chronic Back Pain

The veteran has alleged that the Board committed CUE in its 
April 2006 decision by failing to assign a disability rating 
in excess of 10 percent for his mid and lower back 
disability.  Specifically, the veteran takes exception with 
the Board's finding of fact that he failed to cooperate at 
his August 2005 VA examination, that the Board failed to 
properly consider his complaints of pain, and that the Board 
failed to properly apply the doctrine of reasonable doubt.  
However, because the veteran's contentions amount to his 
merely disagreeing with how the facts were evaluated, as well 
an allegation that the Secretary failed to fulfill its duty 
to assist, the veteran's claim of CUE in the April 2006 Board 
decision fails.  

In its April 2006 decision, the Board pointed out that 
disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A.       § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

In April 2006, the Board evaluated the veteran's mid and 
lower back disability under applicable diagnostic criteria 
pertaining to limitation of motion of the lumbar or 
thoracolumbar spine.  The Board explained in its April 2006 
decision that the veteran's back disability did not involve 
intervertebral disc syndrome or lumbosacral strain.  
Therefore, it did not apply DC 5293 (intervertebral disc 
syndrome) or DC 5295 (lumbosacral strain).  Since the veteran 
has not challenged these findings of fact in his motion for 
CUE, the Board need not address these code provisions.

The Board previously rated the veteran's mid and lower back 
disability under DC 5292.  This code provision provides a 10 
percent rating for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a 40 percent 
rating for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, DC 5292.  

The Board observed that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  However, 
the Schedule for Rating Disabilities provides some guidance 
by listing normal ranges of motion of the thoracolumbar spine 
for VA purposes to be 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  

During the pendency of the veteran's previous appeal, the 
rating criteria for evaluating disabilities of the spine were 
amended on two occasions, only one of which applies to this 
case.  The Board is required to consider the claim in light 
of both the former and revised schedular rating criteria to 
determine whether an increased evaluation for the veteran's 
back disability is warranted.  VA's Office of General Counsel 
has determined that the amended rating criteria, if favorable 
to the claim, can be applied only for periods from and after 
the effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g) (West 2002).  

VA amended its Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, to institute a general rating formula for evaluating 
diseases and injuries of the spine, effective from September 
26, 2003.  The new diagnostic codes for evaluating spine 
disabilities are: DC 5235 (vertebral fracture or 
dislocation); DC 5236 (sacroiliac injury and weakness); DC 
5237 (lumbosacral or cervical strain); DC 5238 (spinal 
stenosis); DC 5239 (spondylolisthesis or segmental 
instability); DC 5240 (ankylosing spondylitis); DC 5241 
(spinal fusion); DC 5242 (degenerative arthritis of the 
spine; see also DC 5003); and DC 5243 (intervertebral disc 
syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2005).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

In addition to the above diagnostic criteria, VA is required 
to consider whether an increased evaluation could be assigned 
on the basis of functional loss due to pain and/or weakness, 
to the extent that any such symptoms are supported by 
adequate pathology.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  Functional 
loss may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  To determine the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement." 38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating a 
back disability as is limitation of motion, because 
"functional loss caused by either factor should be 
compensated at the same rate.  Hence, under the regulations, 
any functional loss due to pain is to be rated at the same 
level as the functional loss where flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

In April 2006, the Board applied the above criteria to the 
facts of this case and found that the preponderance of the 
evidence was against an initial disability rating in excess 
of 10 percent for the veteran's mid and lower back 
disability.  The Board pointed out that a January 1983 VA 
examination report noted that the veteran's lumbar spine 
exhibited normal range of motion.  A June 1997 VA examination 
report also revealed no abnormality of the spine.  
Unfortunately, that examination did not include range-of-
motion testing; therefore, the case was remanded and the 
veteran was afforded an additional VA examination in August 
2005.  

The Board noted, however, that because the veteran failed to 
cooperate with the examiner by refusing to participate in 
range-of-motion testing, the Board accorded little 
credibility to the veteran's subjective complaints of pain, 
which the Board concluded were not supported by the objective 
clinical findings.  In this regard, the veteran stood with 
his back flexed to 10 degrees and indicated that he could not 
move in any direction because of pain.  The examiner 
initially indicated that he was unable to determine whether 
the veteran was indeed providing maximum effort, although 
pain was evidenced by subjective grimacing, groaning, and 
crying.  However, objectively the examiner later observed 
that the veteran's spine demonstrated 80 degrees of flexion 
with sitting, which is only 10 degrees less than full 
flexion.  The veteran's complaints of pain and apparent 
ankylosis of the spine are also inconsistent with the 
objective finding that a motor examination was normal, with 
5/5 quadriceps, hamstrings, and anterior tibialis.  

In light of these findings, the Board in its April 2006 
decision found that the veteran's subjective complaints of 
pain were not supported by adequate pathology.  In other 
words, the Board found that the veteran's complaints were not 
credible and, therefore, were given little evidentiary 
weight.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).  Accordingly, the Board concluded that an 
initial rating in excess of 10 percent was not warranted 
under both the old and the revised rating criteria.

The veteran argued that the Board committed CUE by finding 
that he had failed to cooperate with the examiner at his 
August 2005 VA examination, and that his subjective 
complaints of pain were not supported by adequate pathology.  
In making this argument, however, the veteran is merely 
disagreeing with the way the evidence was evaluated by the 
Board in April 2006.  At previously discussed, the mere 
disagreement as to how the facts were weighed or evaluated 
can never constitute CUE.  See 38 U.S.C.A. § 7111; see also 
Eddy v. Brown, 9 Vet. App. 52 (1996).  Clearly, the fact that 
the VA examiner in August 2005 observed the veteran bend 
forward (flexion) to 80 degrees after the veteran indicated 
that he could not flex beyond 10 degrees during range-of-
motion testing constitutes a basis for questioning his 
credibility.  Thus, there is simply no evidence of any 
undisputed, contemporaneous evidence showing that the 
veteran's mid and lower back disability warranted an initial 
disability rating in excess of 10 percent.  Myler, 1 Vet. 
App. at 575.

The above argument also constitutes an allegation that VA 
failed to fulfill its duty to assist in that he was not 
provided an adequate VA examination to properly assess the 
severity of his mid and low back disability.  However, the 
failure to fulfill the duty to assist can never constitute 
CUE.  See 38 U.S.C.A. § 7111; see also Counts v. Brown, 6 
Vet. App. 473, 480 (1994).  "Similarly, neither can broad-
brush allegations of 'failure to follow the regulations' or 
'failure to give due process,' or any other general, non-
specific claim of error" form such a basis.  Fugo, 6 Vet. 
App. at 44.

The veteran has also alleged that the Board committed CUE by 
failing to adequate consider the doctrine of reasonable 
doubt.  See 38 C.F.R. §§ 3.102, 4.3, and 4.7.  In determining 
whether there is CUE, however, the failure to properly 
consider or apply the doctrine of reasonable doubt can never 
constitute CUE.  See 38 U.S.C.A.  § 20.1411(a); see also 
Yates v. West, 213 F.3d 1372 (2000).

Lastly, the Board submitted a letter dated on April 21, 2006, 
in which a VA physician explained that the veteran has been 
followed at the Atlanta VA Medical Center for Degenerative 
Disc Disease and ongoing pain in his lower back and knees, 
and that he may benefit from aquatic therapy with pain relief 
and improved joint flexibility and muscle strength.  The 
Board notes that this letter is dated after the Board's 
decision of April 13, 2006, and therefore cannot be 
considered in determining whether the Board committed CUE.  
See 38 C.F.R. § 20.1403(b)(1).   However, even assuming for 
discussion purposes that this letter should be considered 
part of the record at the time of the Board's April 2006 
decision, pursuant to the exception outlined in See 38 C.F.R. 
§ 20.1403(b)(2), the veteran failed to articulate how the 
Board's decision would have been manifestly different had it 
reviewed this letter. 

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the April 2006 Board decision 
that denied an initial disability rating in excess of 10 
percent for the veteran's service-connected mid and lower 
back disability.  Accordingly, the veteran's motion is 
denied. 

III.  Traumatic Arthritis of the Knees

The veteran alleges that the Board committed CUE in its April 
2006 decision by failing to assign a disability rating in 
excess of 10 percent for each knee disability due to 
traumatic arthritis.  The veteran maintains that the Board 
failed to adequately consider the veteran's swelling in both 
knees, that the VA examiner in August 2005 failed to use a 
goniometer in assessing range of motion, and that the Board 
failed to properly apply the doctrine of reasonable doubt.  
However, the veteran's contentions amount to his disagreeing 
with how the facts were evaluated, as well an allegation that 
the Secretary failed to fulfill its duty to assist, both of 
which can never constitute CUE.  

The Board evaluated each knee disability pursuant to DC 5010, 
which provides that traumatic arthritis, substantiated by X-
ray findings, is to be evaluated under DC 5003 for 
degenerative arthritis, which in turn provides that such 
disability will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

In April 2006, the Board applied the above criteria to the 
facts of this case and found that the preponderance of the 
evidence was against an initial disability rating in excess 
of 10 percent for each knee disability.  

With respect to the right knee, range-of-motion testing 
revealed full range of motion in September 1993, zero degrees 
of extension to 90 degrees of flexion in June 1997, zero 
degrees of extension to 100 degrees of flexion in November 
2002, and 10 degrees of extension to 80 degrees of flexion in 
August 2005.  The Board points out that the August 2005 VA 
examination report initially noted that the veteran was only 
able to flex his right knee to 45 degrees during testing.  
However, the examiner later observed that the right knee 
demonstrated flexion to 80 degrees.  Therefore, the Board 
accorded greater weight to the finding that the veteran's 
right knee had 80 degrees of flexion.

The Board thus concluded that the veteran's right knee 
demonstrated flexion between 80 and 100 degrees, which did 
not meet the criteria for a compensable evaluation under DC 
5260.  The Board also noted that his right knee demonstrated 
extension between zero and 10 degrees, and that extension 
limited to 10 degrees was consistent with a 10 percent rating 
under DC 5261.  The Board therefore concluded in its April 
2006 decision that a disability rating in excess of 10 
percent was not warranted under either DC 5260 or DC 5261.  

With respect to the left knee, range-of-motion testing 
revealed zero degrees of extension to 100 degrees of flexion 
in June 1997, zero degrees of extension to 105 degrees of 
flexion in November 2002, and 10 degrees of extension to 60 
degrees of flexion in August 2005.  Again, the Board pointed 
out that the August 2005 VA examination report initially 
noted that the veteran was only able to flex his left knee to 
40 degrees during testing, although the examiner later 
observed that the left knee demonstrated flexion to at least 
60 degrees.  The Board therefore afforded less weight and 
credibility to the finding that his left knee demonstrated 
only 40 degrees of flexion when examined in August 2005.  

The Board thus concluded the veteran's left knee demonstrated 
flexion between 60 and 100 degrees, which did not meet the 
criteria for a compensable evaluation under DC 5260.  The 
Board also noted that his left knee demonstrated extension 
between zero and 10 degrees, which was consistent with a 10 
percent rating under DC 5261.  The Board therefore concluded 
in April 2006 that a disability rating in excess of 10 
percent for the veteran's left knee disability was not 
warranted under either DC 5260 or DC 5261.  

In its April 2006 decision, the Board also found that a 
disability rating in excess of 10 percent was not warranted 
for either knee disability on the basis of functional loss 
due to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  The 
Board noted that the RO assigned a 10 percent rating for each 
knee disability on the basis of painful motion.  However, the 
Board found that the veteran's subjective complaints of pain 
were not credible and of little evidentiary weight.  The 
Board noted that the veteran wore braces on both knees and 
walked with a cane, which appeared to suggest a significant 
level of weakness and incoordination in both knees.  However, 
no objective evidence of instability or weakness was shown on 
physical examination to account for the need for braces or a 
cane.  In this regard, the June 1997 VA examination noted 
that neither knee had any swelling or tenderness.  In 
addition, the August 2005 VA examination report specifically 
noted that both knees were stable, as Lachman, anterior 
drawer, and posterior drawer were negative, with muscle 
strength of 5/5.  Therefore, the Board found no basis to 
assign a disability rating in excess of 10 percent for either 
knee disability on the basis of functional loss due to pain, 
or on the basis of weakened movement, excess fatigability, or 
pain on movement.  

The veteran argues that the Board committed CUE in its April 
2006 decision by failing to adequately consider the veteran's 
swelling in both knees, that the VA examiner in August 2005 
failed to use a goniometer in assessing range of motion, and 
that his right and left knees demonstrated flexion to only 45 
and 40 degrees respectively.  By challenging the findings 
contained in the August 2005 VA examination report, however, 
the veteran is merely disagreeing with how the Board 
evaluated the evidence, and appears to allege that the 
Secretary failed to fulfill the duty to assist, both of which 
can never constitute CUE.  38 U.S.C.A. § 7111.  In other 
words, there is no undisputed, contemporaneous evidence 
showing that either knee disability warranted an initial 
rating in excess of 10 percent.  Myler, 1 Vet. App. at 575.

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the April 2006 Board decision 
that denied an initial disability rating in excess of 10 
percent for each knee disability due to traumatic arthritis.  
Accordingly, the veteran's motion is denied. 

IV.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), concerning the duty to assist and the duty to 
notify, does not apply to a motion alleging CUE.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2005).  In Livesay v. Principi, 15 Vet. App. 165, 178 (2001), 
the Court held that the provisions of the VCAA do not apply 
to a claim based on an allegation of clear and unmistakable 
error in a previous decision, because an allegation of CUE 
does not represent a "claim," but rather is a collateral 
attack on a final decision.  It involves a legal challenge to 
a prior Board decision and does not involve acquiring or 
submitting any additional evidence.  


ORDER

The motion is denied.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



